Citation Nr: 1605722	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from November 14, 2004 to February 9, 2009, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 14, 2004 to February 9, 2009.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service from November 2001 to November 2004, and active duty for training (ACDUTRA) from October 1997 to March 1998.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2014, the Board remanded the appeal for additional VA treatment records, another VA examination to ascertain the current nature and severity of PTSD, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, VA treatment records dated from June 2010 to July 2014 were obtained, adequate VA PTSD examination was performed in July 2014, and the case was readjudicated in August 2014.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 


FINDINGS OF FACT

1.  For the entire initial rating period (from November 14, 2004), the PTSD symptoms have more nearly approximated total occupational impairment.

2.  As a 100 percent ("total") schedular rating for PTSD will be awarded for the entire rating period based on a finding of total occupational impairment, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU from November 14, 2004 to February 9, 2009 is rendered moot for the entire rating period.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 100 percent for PTSD are met for the entire rating period from November 14, 2004, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  

2.  The question of whether the Veteran is entitled to an award of TDIU from November 14, 2004 to February 9, 2009 is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 
38 C.F.R. §§ 4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The issue of entitlement to an initial rating in excess of 50 percent for PTSD from November 14, 2004 to February 9, 2009, and in excess of 70 percent thereafter, has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable outcome of the appeal, which is a full grant of benefits sought (i.e., a 100 percent ("total") schedular disability rating for PTSD) for the entire rating period, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Additionally, as there remains no question of law or fact to decide regarding TDIU because there remains no rating "less than total" for TDIU eligibility as required by 38 C.F.R. § 4.16, the issue of entitlement to a TDIU from November 14, 2004 to February 9, 2009 will be dismissed as moot; therefore, there is no need to discuss how VA fulfilled the duties to notify and assist with respect to that issue.

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for PTSD

PTSD was initially rated at 50 percent from November 14, 2004 to February 9, 2009, and at 70 percent thereafter, under the criteria at 38 C.F.R. § 4.130, DC 9411 for PTSD.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with PTSD more closely approximates total occupational impairment due to PTSD symptoms so that the schedular criteria for a 100 percent rating under DC 9411 for the entire rating period (from November 14, 2004, forward) are met.  Throughout the rating period, the Veteran has been unemployed, with the exception of an approximate two to five-month period in 2006 when he worked as a barber, and has had difficulty obtaining work due to PTSD symptoms of anxiety, irritability, inability to establish effective work and social relationships, and low energy.  See, e.g., December 2007 VA administrative note (opining that anxiety is likely playing a role in the difficulty with finding a job); October 2009 VA examination report (noting moderate to severe impairment in psychosocial functioning in occupational, marital and family, social and interpersonal, and recreational areas, and problems obtaining employment due to irritability, inability to be around others, low energy, and difficulty getting along with others).  

The Veteran is in receipt of Social Security disability benefits due to impairment caused by the service-connected PTSD.  See June 2007 SSA Disability Determination and Transmittal (finding that the Veteran was disabled with primary diagnosis of mood disorder and secondary diagnosis of anxiety related disorder); October 2007 SSA Request for Corrective Action (noting a disability onset date of January 1, 2005).  

During the rating period, the Veteran attended school but did not perform well due to the PTSD symptoms of difficulty concentrating and anxiety.  See June 2008 VA administrative note (noting that the Veteran was not working and previously took a college course in computers but did not do well due to anxiety); January 2009 private treatment record (noting difficulty in school due to difficulty concentrating, hypervigilance, and startle).  This evidence is commensurate with a finding of total occupational impairment due to PTSD.   

Although the July 2014 VA PTSD examiner provided a negative medical opinion on the question of whether the Veteran was unable to work (i.e., total occupationally impaired) due to PTSD during the period from November 14, 2004 to February 9, 2009, the medical opinion is of no probative value.  In providing rationale for the opinion, the July 2014 VA examiner reasoned that a private mental health care provider suggested, in August 2007, that the Veteran obtain part-time employment; however, the VA examiner did not address evidence showing that concentration and interpersonal difficulties due to PTSD caused termination of part-time work as a barber in 2006 and prevented return to such work in 2010, which is evidence showing that the Veteran was unable to perform even part-time work during the rating period.  See September 2007 VA addendum note (reporting that he no longer performed part-time work as a barber because the employment was terminated due to interpersonal conflict with co-workers and his supervisor); June 2010 VA mental health outpatient note (noting that the Veteran was a licensed barber and was too uncomfortable around people to return to work in a friend's barber shop).  

The evidence further shows that the Veteran has a marriage of approximately 11 years duration and good relationships with his minor children and parents; however, he has credibly reported a strained marriage, having no friends, frequently staying at home, and enjoying solitary activities for the entire rating period.  Also, while none of the psychiatric symptoms specifically contemplated by the 100 percent schedular rating criteria is demonstrated during the rating period, the PTSD symptoms of frequent anxiety, irritability, inability to establish effective work and social relationships, low energy (i.e., decreased motivation), and difficulty concentrating are frequent and severe enough to result in total occupational impairment and significant social impairment, so the Board finds that PTSD symptoms are of the frequency, severity, and duration to approximate the schedular criteria for the 100 percent rating.  See 38 C.F.R. § 4.21 (2015) (noting that it is not expected that all cases will show all the findings specified); see also Mauerhan, 16 Vet. App. at 442 (noting that finding the presence of all, most, or even some, of the enumerated symptoms at a given level was not required).  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 100 percent rating for PTSD for the entire rating period (i.e., from November 14, 2004, forward) are met.  38 C.F.R. §§ 4.3, 4.7.

Because the Veteran is in receipt of the maximum schedular rating of 100 percent, which recognizes total occupational and social impairment and GAF scores indicating serious symptoms of PTSD during the period, there is no additional impairment possible that is not recognized by the schedular rating criteria.  As there is no higher schedular or extraschedular rating legally possible, the extraschedular rating provisions at 38 C.F.R. § 3.321(b)(1) (2015), which are only for application when the schedular rating is less than total (100 percent), are not potentially applicable in this case.  Further, all the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's total occupational and social impairment is specifically included in the rating schedule, as the assigned 100 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of occupational and social impairment due to psychiatric disorders or overall severity of symptoms, and which the Board weighed and considered in this case, are part of the schedular rating criteria (which incorporate the DSM-IV criteria).  38 C.F.R. § 4.125 (2015).

TDIU Analysis

A TDIU may be assigned "where the schedular rating is less than total" (emphasis added) when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  38 C.F.R. 
 § 3.340(a)(1) (2015). Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 
38 C.F.R. § 3.340(a)(2) (2015).

Because a 100 percent schedular rating for PTSD for the entire initial rating period from November 14, 2004, forward, is now granted, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 
38 C.F.R. § 4.16(a).  For this reason, the issue of entitlement to a TDIU at any time during the TDIU rating period (i.e., from November 14, 2004, forward) is now rendered moot. The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 

The contention during the course of this appeal was that the Veteran's service-connected PTSD rendered him unemployable, and the 100 percent schedular rating throughout the rating period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  Aside from PTSD (now rated at 100 percent from November 14, 2004, forward), service connection is in effect for lumbar strain, rated at 10 percent effective from November 14, 2004.  The Veteran has not contended, and the evidence does not otherwise show, that any service-connected disability other than PTSD, either alone or in combination with the other service-connected disabilities, is of such a severity so as to preclude substantially gainful employment. 

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a TDIU was warranted, in addition to a schedular 100 percent rating, where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under the facts presented in that case, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293.  The facts presented in this case are distinguishable from Bradley because the Veteran does not contend, and the evidence does not show, that any service-connected disability or disabilities other than the disability for which a 100 percent schedular rating is assigned (i.e., PTSD) render the Veteran unemployable.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected PTSD rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU from November 14, 2004 to February 9, 2009 must be dismissed as moot. 


ORDER

An initial rating of 100 percent for PTSD, for the rating period from November 14, 2004, forward, is granted.  

The appeal on the issue of a TDIU from November 14, 2004 to February 9, 2009, having been rendered moot, is dismissed.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


